NOT FOR PUBLICATION

UNITED STA'I`ES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

LAURENCE KAPLAN,

Plaintiff,

Civn Acti<m No. 13-2941 (MAS) (TJB)
V.

MEMORANDUM OPINION
SAINT PETER’S HEALTHCARE SYSTEM,
et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon two motions: (l) Defendants’1 Motion to Dismiss
and Stril<e (ECF No. 200) and (2) Plaintiff Laurence Kaplan`s (“Plaintiff”) Motion to Strike (ECF
No. 202). Plaintiff opposed Defendants’ motion (ECF No. 201 ), and Defendants replied (ECF No.
209). Defendants opposed Plaintiff’s motion (ECF No. 208), and Plaintiff replied (ECF No. 210).
Pursuant to 28 U.S.C. §§ 516 and 2403(a), the __United States intervened and filed a Memorandum
in Support of the Constitutionality of the ERISA2 Church Plan Exemption. (ECF No. 212.)
Plaintiff Subsequently filed a notice of Supplemental authority. (ECF No. 213.) The Court has

carefully considered the arguments and decides the matter Without oral argument pursuant to Local

 

1 The defendants are Saint Peter’s Healthcare System (“SPHS”), Ronald C. Rak, Susan Ballestero,
Garrick Stoldt, (collectively, “Original Defendants”), Retirement Plan Comrnittee for the Saint
Peter’S Healthcare System Retirernent Plan (“Plan Committee”), Leslie D. Hirseh, Parnela Teufel,
and Lisa Drurnbore (colleetively, “Defendants”).

2 ERISA is the Employee Retirernent Income Security Act, 29 U.S.C. 1001 er seq.

Civil Rule 78.1. F or the reasons set forth herein, Defendants’ l\/Iotion to Dismiss and Plaintift`s
Motion to Strike are denied
I. BACKGROUND

On May 7, 2013, Plaintiff initiated this putative class action lawsuit against SPHS and
others arguing that the Saint Peter’s Healthcare Systern Retirement Plan (the “SPHS Plan”) Was
not a “church plan” and SPHS was violating provisions of ERISA by operating the SPHS Plan as
a church plan. (See Compl. f[ 4, ECF No. l.) On March 31, 2014, the Court denied Original
Defendants’ Motion to Dismiss finding that, as a matter of law, the SPHS Plan is not a church
plan, as defined in ERISA. Kaplan v. Saint Peter ’s Healthcare Sys. (Kaplan 1), No. 13-2941, 2014
WL 1284854 (D.N.J. Mar. 31, 2014). On September 19, 2014, the Court granted Original
Defendants’ Motion to Certify the Court’s March 31, 2014 Order for Interlocutory Appeal and to
stay proceedings pending the appeal to the Third Circuit. (Sept. 19, 2014 Order, ECF No. 1 11.)
The Third Circuit affirmed the Court’s March 31, 2014 decision Kaplan v. Sa:`nt Peter’s
Healthcare Syszem (Kaplan H), 810 F.3d 175 (3d Cir. 2015). Defendants sought, and the Supreme
Court granted, certiorari Saz`nt Peter'$ Healthcare Sys. v. Kaplan, 137 S. Ct. 546 (2016). The
Supreme Court subsequently reversed the Third Circuit and held that “a plan maintained by a
principal-purpose organization . . . qualifies as a ‘church plan,’ regardless of who established it.”
Advocate Health Care Nem-'ork v. Stapleton, 137 S. Ct. 1652, 1663 (2017).

On July 25, 2018, the Honorable Tonianne J. Bongiovanni, U.S.M.J., granted Plaintiff’ s
Motion to Amend. (Letter Order, ECF No. 192.) On August 8, 2018, Plaintiff filed an Arnended
Complaint. (Am. Compl., ECF No. 195.)

Plaintiff alleges that “[t]his case is about [SPHS’s] failure to properly maintain its pension
plan under ERISA.” (Ia’. 11 6.) Specitically, Plaintiff alleges SPHS is “vi01ating numerous

provisions of ERISA_including, on information and belief, underfunding the [Plan] by over $l30

million_while erroneously claiming that the [SPHS] Plan is exempt from ERISA’s protections
because it is a ‘church plan.”’ (Id. 11 9.) Plaintiff alleges that due to SPHS’s “failure to maintain
an ERISA-compliant Plan backed by insurance, and because of [SPHS’s] continuing refusal to
adequately fund the [SPHS1 Plan, there exists a substantial risk that the [SPHS] Plan will be unable
to pay the accrued pension benefits to which Plaintiff[] and the other Class members are entitled.”
(]d. 11 15.)

Plaintiff alleges that the SPHS Plan is a “non-contributory defined benefit pension plan”
that was established in 1974. (Ia’. 1111 58, 69, 70.) Plaintiff further alleges that from 1974 until
2010, the SPHS Plan “was operated as an ERISA-covered plan[,]” and “was funded in accordance
with ERISA, met ERISA reporting requirements, and paid premiums to the Pension Benefit
Guarantee Corporation (“PBGC”), the federal agency that provides pension insurance to ERISA
covered plans.” (Id. 11 5 8.) Plaintiff avers that in 2006, SPHS determined that the SPHS Plan “was
a church plan not subject to ERISA and sought a private ruling with the [Internal Revenue Service]
confirming” the same. (Ia'. 11 60.) SPHS received a letter ruling from the Internal Revenue Service
on August 13, 2013. (Id. 11 61 .) Plaintiffalleges that as ochcember 31, 2016, the SPHS Plan was
underlimded by more than 3130 million. (Ici. 11 68.) Plaintiff alleges that SPHS “funds the [SPHS
Plan] and has the power to amend and terminate the [SPHS Plan].” (Id. 11 66.) SPHS named the
Plan Committee as the plan administrator (Id. 11 67.)

Plaintiff alleges that the SPHS Plan is an ‘“employee pension benefit plan’ within the
meaning of ERISA [S]ection 3(2)(A), 29 U.S.C. § 1002(2)(A).” (Id. 11 69.) Furthermore, the SPHS
Plan is a “defined benefit plan within the meaning ofERISA Section 3(35), 29 U.S.C. § 1002(35).”

(Id. 11 70.) Plaintiff avers that the SPHS Plan is not a church plan pursuant to “ERISA [S]ection

3(33)(!1)3 or [S]ection 3(33)(C)(i),4 29 U.S.C. §§ 3(33)(A) or (C)(i).” (lci. 11 84.) Plaintiff alleges
that the SPHS Plan is not a church plan under ERISA Section 3(33)(A) because SPHS “is not a
church or a convention or association of churches, and does not claim to be” any of the same. (i'd.)
Plaintiff alleges that ERISA Section 3(33)(c)(i) does not apply because the SPHS Plan is not

maintained by a “principal purpose organization”5 as defined in the same section. (Ia'. 1111 85-86.)

 

3 ERISA Section 3(33)(A) provides:

The term “church plan” means a plan established and maintained (to the extent
required in clause (ii) of subparagraph (B)) for its employees (or their beneficiaries)
by a church or by a convention or association of churches which is exempt from
tax under section 501 of Title 26.

29 u.s.C.. § 1002(33)(A).

4 ERISA Section 3(33)(€) provides, in relevant part:

For purposes of this paragraph_(i) A plan established and maintained for its
employees (or their beneficiaries) by a church or by a convention or association of
churches includes a plan maintained by an organization, whether a civil law
corporation or otherwise, the principal purpose or function of which is the
administration or funding of a plan or program for the provision of retirement
benefits or welfare benefits or both, for the employees ofa church or a convention
or association ofcharches, ifsach organization is controlled by or associated with
a church or a convention or association ofchurches.

29 U.S.C. § 1002(33)(€) (emphasis added).

5 The Stapleton Court explained that a description of a principal purpose organization follows the
word organization in ERISA Section 3(33)(€) (marked in the italics in the prior footnote) and the
“main job of such an entity, as the statute explains, is to fund or manage a benefit plan for the
employees of churches or . . . of church affiliates.” Stapleton. 137 S. Ct. at 1656-57. The Stapleton
Court stated that the “scope of that term-and whether it comprehends the hospitals’ internal
benefits committees_[was] not at issue” in the matter before it. ld. at 1658 n.3. Similarly,
although not at issue before the Third Circuit, the Third Circuit stated:

[SPHS] itself does not appear to meet the principal purpose test, as its principal
purpose is the provision of healthcare and not the administration or funding of the
retirement plan. [SPHS] contends, however, that [the Plan Committee] qualifies
because the Comrnittee’s principal purpose is to maintain the plan. However, this
may be insufficient

Kaplan ll, 810 F.3d at 183 n.8.

Plaintiff alleges that even if the SPHS Plan were maintained by a permissible entity under Section
3(33)(A), the SPHS Plan fails to meet the definition of a church plan for several other reasons (]cl.
1111 88, 96, 101, 102.) Plaintiff also alleges that the church plan exemption as claimed by SPHS
violates the Establishment Clause of the United States Constitution. (Id. 1111 103-06.)

Plaintiff brings this action as a putative class action pursuant to Federal Rule of Civil
Procedure 23.6 (ld. 11 107.) Plaintiff` s putative class definition is “[a]ll participants or beneficiaries
of any Plan operated as or claimed by [SPHS] to be a Church Plan of [August 8, 2018,]” excluding
“any high level executive at [SPHS] or any employees who have responsibility or involvement in
the administration of the plan, or who are subsequently determined to be fiduciaries of [the SPHS
Plan], including the Individual Defendants.” (lcl.)

Plaintiff’s Amended Complaint asserts fourteen counts. (See ial 1111 123»278.) Counts 1
through VIII are asserted pursuant to various provisions of ERISA. (See id. 1111 124~204.) Count
lX seeks a declaration that the church plan exemption violates the Establishment Clause. (la'.
1111 205-15.) Counts X through XIV are pled as “alternative claims for relief under State law in the
event the Court determines that the [SPHS Plan] is a Church Plan exempt from ERISA.” (lal. at
51 n.4.)

On September 7, 2018, Defendants moved to dismiss the Amended Complaint pursuant to
Rule 12(b)(1) and Rule l2(b)(6). (Defs.’ Mot. to Dismiss 2, ECF No. 200.) In the alternative,
should any claims survive Defendants’ Motion to Dismiss, Defendants move to strike paragraph
54 of the Arnended Complaint. (Ia’.) On October 29, 2018, Plaintiff opposed Defendants’ motions.
(Pl.’s Opp’n Br., ECF No. 201 .) On the same day, pursuant to Rule 12(f), Plaintiff moved to strike

the Certifications of Garrick Stoldt and Monsignor John Fell and related exhibits attached to

 

6 All references to a Rule or Rulcs herein are references to the F ederal Rules of Civil Procedure.

5

Defendants’ motion (Pl.’s Mot. to Strike, ECF No. 202.) On December 10, 2018, Defendants
opposed Plaintiff" s Motion. (Defs. ’ Opp’n Br., ECF No. 208.) On December 12, 2018, Defendants
replied to Plaintiff’s opposition. (Defs.’ Reply Br., ECF No. 209.) On December 21, 2018,
Plaintiff replied to Defendants’ opposition (Pl.’s Reply Br., ECF No. 210.) On February 8, 2019,
pursuant to 28 U.S.C. §§ 2403(a) and 517, the United States filed a brief in support of the
constitutionality of the church-plan exemption. (lntervenor’s Br., ECF No. 212.) On March 28,
2019, Plaintiff filed a Notice of Supplemental Authority providing the Court with a copy of
Cappello v. Franciscan Alliance, lnc., No. 16~290, 2019 WL 1382909 (N.D. Ind. Mar. 27, 2019).
II. LEGAL STANDARD

Because federal courts are courts of limited jurisdiction, the party seeking to invoke the
Court’s jurisdiction bears the burden of proving the existence of subject matter
jurisdictionl See Kokkonen v. Gaardian Life lns. Co. ofAm., 511 U.S. 375, 377 (1994). Pursuant
to Rule 12(b)(1), the Court’s jurisdiction may be challenged either facially (based on the legal
sufficiency of the claim) or factually (based on the sufficiency of a jurisdictional fact). Goald
Elecs. lnc. v. Unitecl States, 220 F.3d 169, 176 (3d Cir. 2000). On a facial attack, the Court
considers only the allegations of the complaint and documents referenced therein, construing them
in the light most favorable to the plaintiffl Pearson v. Chagach Gov’t Servs., Inc., 669 F. Supp.
2d 467, 469-70 (D. Del; 2009). On a factual attack, “no presumptive truthfulness attaches to [the1
plaintiffs allegations, and the existence of disputed material facts will not preclude the trial court
from evaluating for itself the merits of jurisdictional claims. Moreover, the plaintiff will have the
burden of proof that jurisdiction does in fact exist.” Mortensen v. First Fea'. Sav. & Loan Ass ’n,
549 F.2d 884, 891 (3d Cir. 1977).

The “‘irreducible constitutional minimum’ of standing consists of three elements[:] [t]he

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

6

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”
Spokeo, lnc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016). “Injury in fact
is a constitutional requirement, and ‘[i]t is settled that Congress cannot erase Article 111 ’s standing
requirements by statutorily granting the right to sue to a plaintiff who would not otherwise have
standing.”’ Id. at 1547-48 (quoting Raines v. Byrd, 521 U.S. 811, 820 n.3 (1997)). The plaintiff
must establish that he or she suffered an “‘injury in fact’_an invasion of a legally protected
interest which is (a) concrete and particularized, and (b) actual or imminent, not ‘conjectural’ or
‘hypothetical.”’ Lajan v. Defs. of Wilcllife, 504 U.S. 555, 560 (1992).
III. DISCUSSION

Because Article 111 standing is a Constitutional prerequisite for the maintenance of this suit,
the Court addresses this issue first. The Court, next, addresses the parties’ motions to strike. The
Court concludes by addressing Defendants’ remaining grounds for dismissall

A. Plaintiff Alleaed a Sufficient Iniurv for Article III Stand`mg

 

Defendants argue that Plaintiff cannot establish the requisite injury-in-fact or that there is
a “certainly impending’ risk that he will be injured.” (Defs.` Moving Br. 11-12, ECF No. 200-l.)
Defendants aver that Plaintiff does not allege that the SPHS Plan has failed to pay Plaintiff, or any
putative class member, the benefits due to him, and thus Plaintiff has suffered no injury. (Id. at
11.) Defendants aver that Plaintiff merely alleges that SPHS “has failed to make the minimum
funding contributions to the [SPHS] Plan required by ERISA, and that the [SPHS1 Plan is
underf`unded by $130 million.” (Ia'. at 12.) Defendants argue that underfunding, without more,
does not create standing under ERISA because diminution of plan assets alone is insufficient to
establish an injury to a plan participantl (Ia'.)

Defendants cite to Lee v. Verizon Communications, lnc., 837 F.3d 523 15th Cir. 2016), for

the proposition that a plaintiff lacks standing if he or she alleges underfunding of a plan but cannot

connect the underfunding to a risk that the plan will be unable to pay benefits in the future or make
up any shortfall in the future. (Id. at 12-13.) Defendants further argue that Plaintiff also lacks
standing to bring his breach of fiduciary duty claim, failure to make required ERISA reports
claims, and Establishment Clause claim. (Ia’. at 14-16.)

Plaintiffopposes, arguing that Spokeo reaffirmed that “intangible injuries can nevertheless
be concrete,” that “Congress is well-positioned to identify intangible harms that meet minimum
Article 111 requirements,” and that where a statutory provision exists to protect “some concrete
interest,” the violation of that statutory right is sufficient and a plaintiff “need not allege any
additional harm beyond the one Congress has identified.” (Pl. ’s Opp’n Br. 6 (quoting Spokeo, 136
S. Ct. at 1549).) Plaintiff further argues that he has “concrete interests in the security of his
pension, . . . deprivation of these protections constitutes injury-in-fact, and no additional harm is
required.” (lci.) Plaintiff also argues that post-Spokeo, the Third Circuit has consistently held that
“plaintiffs who allege disclosure violations have standing ‘to sue to remedy violations of their
statutory ri ghts, even without additional injury.”’ (ltl. at 7 (quoting Long v. Se. Pa. Trans. Auth.,
903 F.3d 312, 322 (3d Cir. 2018)).)

Plaintiff argues that Defendants’ reliance on Lee is “flawed because [Lee] relies on the
incorrect, non-controlling ‘imminent risk’ standard only adopted by the Fifth Circuit.” (Ia'. at 8.)
Finally, Plaintiff argues that because the SPHS Plan is currently underfunded by 8135 million
(holding assets to pay only 56% of its obligations) and “Defendants claim to have no legal
obligation to meet ERISA’s minimum funding requirements or to obtain [Pension Benefit
Guaranty Company] insurance . . . . That is enough to establish standing.” (la’. at 9 (citing Rollins
v. Dignity Health, 338 F. Supp. 3d 1025, 1040 (N.D. Cal.l 2018)).)

Here, both parties cite to Perelinan v. Perelrnan, 793 1~`.3d 368 (3d Cir. 2015), in which the

Third Circuit provided guidance on the requisite injury a plaintiff must allege to have standing in

the ERISA context. The Third Circuit distinguished between the injury a plaintiff seeking
injunctive relief must allege versus the injury a plaintiff seeking “monetary equitable relief ’ must
allege Perelman, 793 F.3d at 373. When the plaintiff brings “claims for injunctive relief, [the
requisite] injury may exist simply by virtue of the defendant’s violation of an ERISA statutory
duty, such as failure to comply with disclosure requirements.” ]a’.

The Third Circuit has cautioned that when a plaintiff pursues an ERISA claim for a
“monetary equitable remedy” the plaintiff must “allege an individualized financial harm traceable
to the defendant’s alleged ERISA violations.” la’. At the same time, “[i]n the case of a defined
benefit plan, . . . the Supreme Court has established that diminution in plan assets, without more,
is insufficient to establish actual injury to any particular participant.” Id. at 374. This is because
“participants in such a plan are entitled only to a fixed periodic payment, and have no ‘claim to
any particular asset that composes a part of the plan’s general asset pool.”’ lal. (quoting Haghes
Aircraj$: Co. v. Jacobson, 525 U.S. 432, 440 (1999)). Nevertheless, the Third Circuit has observed
that there is also “some support for the notion that a participant or beneficiary in a defined benefit
plan has suffered an injury sufficient to pursue a claim for ‘make-whole’ equitable monetary relief
under § 502(a) where the fiduciary’s alleged misconduct ‘creates or enhances the risk of default
by the entire plan.”’ Ia'. (quoting LaRae v. De Woif]f Boberg & Assocs., lnc., 552 U.S. 248, 255
(2008)).

The risk of default by defined benefit plans, of course, is not a novel or abstract

concept Congress has sought rigorously to minimize or eliminate such risk by

requiring defined benefit plans “to satisfy complex minimum funding requirements,

and to make premium payments to the Pension Benefit Guaranty Corporation for
plan termination insurance.”

ld. (quoting LaRae, 552 U.S. at 255).
Here, Plaintiff"s allegations regarding the SPHS Plan. a defined benefit plan, sufficiently

allege an injury to establish Article 111 standing Despite Dcfendants’ characterization, Plaintiff

does not allege bare procedural ERISA violations lnstead, Plaintiff claims that the SPHS Plan
was operated for over 30 years as if it were subject to ERISA. (Am. Compl. 11 58.) Plaintiff avers
that today the SPHS Plan is currently underfunded by $l 30 million and, critically, SPHS disputes
whether ERISA imposes any requirements on the SPHS Plan. (ld. 1111 68, 81.) Moreover, Plaintiff
avers that the SPHS Plan is no longer insured by the PBGC. (la' 11 58. (“[SPHS] was also insured
by the PBGC.”).) Taken together, these allegations suggest that Defendants may have enhanced
the risk of the SPHS’s Plan’s default by operating the SPHS Plan as if it were a church plan and
exempt from ERISA, which constitutes an injury-in-fact. Moreover, Defendants’ certifications
and statements regarding SPHS’s recent contributions to the SPHS Plan, SPHS’s planned future
contributions to the SPHS Plan, and the ability of the SPHS Plan to make payments in the future
(Defs.’ Opp’n Br. 10, 14) indicate there are factual disputes regarding whether the SPHS Plan is
underfunded and whether Defendants’ actions enhanced the risk of default. Such disputes are
more appropriately resolved at summary judgment as occurred in Perelinan.

Plaintiff and Defendants disagree over the relevance and import of Perelnian and Lee. The
Court, however, finds both cases are procedurally and factually distinguishable from the instant
matter 1n Perelrnan, the plaintiff had the benefit of expert testimony regarding the claimed
diminution in value of the plan’s assets, and the plaintiffs claims for injunctive relief survived
until summary judgment Pereinaan, 793 F.3d at 373-74. The Third Circuit’s conclusion that the
Plaintiff failed to “allege the actual harm required to sustain constitutional standing for an
individual claim of ‘make-whole’ equitable relief under § 502(a)(3)” was supported by undisputed
evidence that “under a valuation method approved by Congress, the [p_`|lan was appropriately
funded, and [the defendant] had no obligation to make further contributions to stabilize the [p]lan’s
linances.” ld. at 375. In this matter, Plaintiff has not had the benefit of discovery and cannot

challenge nor rebut Defendants’ factual assertions regarding the finances of the SPHS Plan without

10

the benefit of such discoveryl In Lee, the Fifth Circuit found that the plaintiffs theory of injury
was “dependent on the realization of several additional risks, which collectively render the injury
too speculative to support standing.” Lee, 837 F.3d at 546. l-Iere, Plaintiff’s claims are based on
Defendants’ conclusion that the SPHS Plan is exempt from ERISA and ERISA’s protections for
participants and beneficiariesl Unlike in Perelrnan, where the defendant implicitly accepted the
proposition that ERISA required the defendant to make additional contributions if the SPHS Plan
was underfunded,_ Plaintiff, in the instant matter, alleges that SPHS’s position is that ERISA’s
funding requirements no longer apply to the SPHS Plan, (Arn. Compl. 11 81.) In Lee, the Fifth
Circuit’s view was that the allegation that the “plan was underfunded, and less financially stable,
merely increase[d] the relative likelihood that [the defendant] will have to cover a shortfall.” Lee,
837 F.3d at 546. 1n contrast, SPHS’s position that the SPHS Plan is a church plan, if true, would
potentially erase SPHS’s obligation under ERISA to cover any shortfall. The Court, accordingly,
finds that Plaintiff has alleged a sufficient injury in fact to support Article 111 standing

B. lll_e_Parties’ Motions to Strike are Denied

Pursuant to Rule 12(f), “[t]he court may strike from a pleading an insufficient defense or
any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P_ l2(f) (emphasis
added.) “Motions to strike are disfavored and will be denied ‘unless the allegations have no
possible relation to the controversy and may cause prejudice to one of the parties, or if the
allegations confuse the issues in the case."’ Kongtcheu in Secaacas Healthcare Ctr., LLC, No.
13-1856, 2014 WL 2436048, at *3 (D.N..l. May 30, 2014) (quoting fn re Schering-Ploagh
Corp./Enhance Scc. Litig., No, 08-397, 2009 WL 1410961, at *1 (D.N.J. May 19, 2009)). Other
district courts in the Third Circuit have “[r]ecogniz[ed1 that briefs are, by their nature,
argumentative and sometimes contentious filings, [thus], it is generally held that a brief_as

opposed to other forms of pleadings`typically will not be considered a ‘pleading’ which is

11

properly the subject of a motion to strike " Rivera v. Unitetl States, No. 12-1339, 2013 WL
1826396, at *l (M.D. Pa. Apr. 30, 2013).

Here, Plaintiff’s Motion to Strike is procedurally improper and substantively deficient On
its face, Plaintiff"s motion does not attack a “pleading” as defined in the Rules,l instead, the motion
attacks certifications and exhibits attached to a motion. (See Pl.’s Moving Br., ECF No. 202-l.)
Moreover, even if the certifications and exhibits were proper subjects of a motion to strike, Plaintiff
has not met his burden of showing that the materials are “redundant, immaterial, impertinent, or
scandalous.” See Fed. R. Civ. P. l2(f). Specifically, Plaintiff argues that the Court’s jurisdictional
inquiry does not require determination of the facts of this matter and that a factual inquiry would
be inappropriate without Plaintiff having the opportunity to engage in jurisdictional discovery.
(See Pl.’s l\/Ioving Br. 5-8.) Plaintiff, however, fails to acknowledge that when a defendant mounts
a factual attack on the Court’s subject matter jurisdiction, as Defendants have done here, the Court
may look beyond the pleadings to adjudicate the motion. See generally Davis v. Wells Fargo, 824
F.3d 333, 346 (3d Cir. 2016). Here, the certifications and exhibits are material to Defendants’
defense and support one of the grounds for Defendants’ Motion to Dismiss, viz. that the SPHS
Plan is a church plan. The Court, accordingly, denies Plaintiffs Motion to Strike.

Defendants’ Motion to Strike is procedurally proper but is not supported by sufficient
argument or legal authority. Defendants’ move to strike paragraph 54 of the Amended Complaint.
(Defs.’ Mot. to Dismiss 2.) Paragraph 54 reads:

The principal purpose or function of Saint Peter’s is not the administration or

funding of a plan or program for the provision of retirement or welfare benefits, or

both, for the employees of a church or a convention or association of churches
Rather, the principal purpose or function of Saint Peter’s is the provision of

 

7 Rule 7 identifies seven types of pleadings: “(1) a complaint (2) an answer to a complaint; (3) an
answer to a counterclaim designated as a counterclaim; (4) an answer to a crossclaim; (5) a
third-party complaint; (6) an answer to a third-party complaint; and (7) if the court orders one, a
reply to an answer.” Fed. R. Civ. P. 7(a).

12

healthcare. The Third Circuit reached the same conclusion Kaplan v. Saint Peter 's

Healthcare rS:vstern, et al., 810 F.3d 175, 183, n.8 (3d Cir. 2015) (“Saint Peter’s

itself does not appear to meet the principle purpose test, as its principle purpose is

the provision of healthcare and not the administration or funding of the retirement

plan.”)

(Am. Compl. 11 54.) Defendants’ moving papers do not identify why this paragraph out of the 278
paragraphs in the Amended Complaint is particularly objectionable and should be struck. The
Court declines to speculate and notes that this paragraph encompasses one of Plaintiff’ s primary
arguments in support of his ERISA claims The Court, accordingly, denies Defendants’ Motion
to Strike.

C. T_hg Court has Subiect Matter Jurisdiction

When a defendant mounts a factual challenge to a complaint’s assertion of jurisdiction by
presenting competing facts, as Defendants have done here, “no presumptive truthfulness attaches
to plaintiffs allegations.” Davis, 824 F.3d at 346 (quoting Mortensen, 549 F.2d at 891).
Moreover, “the plaintiff will have the burden of proof that jurisdiction does in fact exist, and the
court is free to weigh the evidence and satisfy itself as to the existence of its power to hear the
case.” lal. (internal quotations and citations omitted). The Court may “weigh and consider
evidence outside the pleadings ld. (quoting Constitation Party ofPa. v. Aichele, 757 F.3d 347,
358 (3d Cir. 2014)).

Defendants argue that the Court must dismiss this matter for lack of subject matter
jurisdiction because the SPHS Plan is a church plan and the church plan exemption strips the Court
of subject matter jurisdiction (Defs.’ Moving Br. 17-18.) Defendants cite Koval v. Washington
Coanty RedevelopmentAat/toriiy, 574 F.3d 238 (3d Cir. 2009), and numerous other district court
and Circuit Court opinions in support of this proposition (See ia'. (collecting cases).) Defendants

also cite the Court’s previous Memorandum Opinion certifying the Court’s Order for interlocutory

appeal where the Court stated it “did not reach the issue of whether an exemption from ERISA

13

eliminates the Court’s subject matter jurisdiction However, if the Court’s statutory interpretation
was incorrect, it would require reversal upon final appeal and likely strip this Court of subject
matter jurisdiction of Plaintiff s ERISA claims.” Kaplcm I, 2014 WL 4678059, at *2 (citing Beazer
E., Inc. v. The Mead Corp., No. 91-408, 2006 WL 2927627, at *2 (W.D. Pa. Oct. 12, 2006));
Kova[, 574 F.3d at 244. Defendants argue that “the court’s power to hear the case must be resolved
before further proceeding on the merits” and “the court can and should resolve factual issues
relating to its jurisdiction before proceeding further.” (Defs.’ Moving Br. 18-l 9.)

In opposition, Plaintiff argues that “whether a pension plan is subject to ERISA is a merits
question unrelated to subject matter jurisdiction.” (Pl.’s Opp’n Br. 10-11.) Plaintiff states that the
language in ERISA’s jurisdictional section, 29 U.S.C. § ll32(e)(l) (“Section 1132”), and the
language in ERISA’s coverage section excluding church plans from ERISA’s provisions, 29
U.S.C. § 1003(b)(2) (“Section 1003” , When read together “do[] not . . . amount to a clear statement
that [Section l003] is jurisdictional.” (Id. at 12.) Plaintiff argues that the provisions of Title VII
at issue in Arbaugh v. Y&H Corp., 546 U.S. 500 (2006), are like the provisions at issue here.
Plaintiff also argues that the Third Circuit’s decisions in North Jersey Bmirz & sz'ne Center v.
Aetna, Inc., 801 F.3d 369 (3d Cir. 2015), and Hengler`n v. Informal Planfor Plant Sktttdown
Benefz`ts for Salaried Employees, 974 F.2d 391 (3d Cir. 1992), are consistent with the view that
ERISA’s coverage provisions are not jurisdictional. (Id. at 13-14.)

Here, the Court finds that based on Third Circuit and Supreme Court precedent, Section
1003 is not jurisdictional in nature. As a result, the Court has subject matter jurisdiction over

Plaintiffs ERISA claims. A brief explication of the relevant binding precedent is necessary.

14

The issue before the Arbaugh Court Was whether “Title Vll’s definition of ‘employer’S
affects federal-court subject-matter jurisdiction or, instead, delineates a substantive ingredient of
a Title VII claim for relief.” Arbaugh, 546 U.S. at 503. The Arbarrgh plaintiff sued her former
employer, Y&H Corporation (“Y&H”), and the matter was tried before a jury. Id. at 504. After
the jury returned a verdict, Y&H asserted that it was not an “employer” subject to suit under Title
VII. Id. The district court considered itself obligated to dismiss the suit for lack of subject matter
jurisdiction and did so. ld. The Arbaugh Court disagreed, holding that the numerosity requirement
related to the “substantive adequacy” of the plaintiff`s clainis. Id.

The Arbaugh Court was critical-of the judiciary’s use of the term “jurisdictional." Id. at

510. The Arbangh Court stated:

“Jurisdiction,” this Court has observed, “is a word of` many, too many,
meanings.” . . . This Court, no less than other courts, has sometimes been profligate
in its use of the term. . . . On the subject-matter jurisdiction/ingredient-
of-claim-for-reliefdichotomy, this Court and others have been less than meticulous
Subject matter jurisdiction in federal-question cases is sometimes erroneously
conflated with a plaintiffs need and ability to prove the defendant bound by the
federal law asserted as the predicate for relief_a merits-related determination
Judicial opinions, the Second Circuit incisively observed, “oiten obscure the issue
by stating that the court is dismissing ‘for lack of jurisdiction’ when some threshold
fact has not been established, without explicitly considering whether the dismissal
should be for lack of subject matter jurisdiction or for failure to state a claim.” We
have described such unrefined dispositions as “drive-by jurisdictional rulings” that
should be accorded “no precedential effect” on the question whether the federal
court had authority to adjudicate the claim in suit.

Id. at 5 10-1 l (citations and certain quotation marks omitted). While the Arbaugh plaintiff invoked
28 U.S,C. § 1331, the Arbaugh Court noted that the case arose under a federal law “that specifies,
as a prerequisite to its application, the existence of a particular fact, i.e., [fifteen] or more

employees.” Id. at 514.

 

8 Title VII defines an “employer” to include only those having “f`ifteen or more employees”. 42
U.S.C. § 2000e(b).

15

The Arbaugh Court’s resolution of whether the numerosity requirement was
“jurisdictional” or related to the “rnerits” included consideration of several different issues. First,
the Arbarrgh Court determined that “[n]othing in the text of Title VII indicates that Congress
intended courts, on their own motion, to assure that the employee-numerosity requirement is met.”
Ia’. at 513. Second, the Arbaugh Court noted that “if subject-matter jurisdiction turns on contested
facts, the trial judge may be authorized to review the evidence and resolve the dispute on her [or
his] own If satisfaction of an essential element of a claim for relief is at issue, however, the jury
is the proper trier of contested facts.” Id. (citations omitted). Third, if the Court lacks subject
matter jurisdiction, it must dismiss the entire matter, but if the Court grants a motion to dismiss for
failure to state a claim, the court may exercise pendent jurisdiction over state-law claims. Id.

Turning to Title VII, the Arbaugh Court noted that Congress could have made “the
employee-numerosity requirement ‘jurisdictional,’ just as it has made an amount-in-controversy
threshold an ingredient of subject-matter jurisdiction in delineating diversity-of-citizenship
jurisdiction under 28 U.S.C. § 1332.” Id. at 514-15. But, Title VII’s jurisdictional provision did
not “specifIy] any threshold ingredient akin to 28 U.S.C. § 1332’s monetary floor. lnstead, the
fifteen-employee threshold appears in a separate provision that ‘does not speak in jurisdictional
terms or refer in any way to the jurisdiction of the district courts.”’ Id. at 515 (quoting Zz`pes v.
Trcms WorldAirlr`nes, Inc., 455 U.S. 385, 394 (1982)).

TheArbaugh Court refrained from constricting Title VII’s jurisdictional provision and left
“the ball in Congress’ court.” Id. at 515.

If the Legislature clearly states that a threshold limitation on a statute’s scope shall

count as jurisdictional, then courts and litigants will be duly instructed and will not

be left to wrestle with the issue. But when Congress does not rank a statutory

limitation on coverage as jurisdictional, courts should treat the restriction as
nonjurisdictional in character.

16

Id. at 515-16 (citations omitted). Thus, the Arbaugh Court held that the numerosity requirement
was “an element of the plaintiffs claim, not a jurisdictional issue.” Id. at 516.

Here, pursuant to Arbaugh, the Court finds that the determination of whether the SPHS
Plan is subject to the church plan exemption is not jurisdictional. Section 1132 does not include
any “threshold ingredient akin to 28 U.S.C. § 1332’s monetary floor." Arbaugh, 546 U.S. at 515
Instead, Section 1132 speaks in broad language regarding civil actions brought by certain defined
categories of people. See 29 U.S.C. § 1132(e)(l) (granting federal district courts “exclusive
jurisdiction of civil actions under this subchapter brought by the Secretary or by a participant,
beneficiary, fiduciary, or any person referred to in Section 1021(f)(l) of this title.”). As Plaintiff
points out, Congress did not state that the statutory limitation on coverage under ERISA in Section
1003 is jurisdictional, thus the Court should treat the restriction as nonjurisdictional in character.

Defendants argue that by stating in Section 1003 that “the provision of this subchapter shall
not apply to” a church plan, Congress did what Arbnugh required (Defs.’ Reply Br. 5-6.) This
reading of Section 1003, however, is quite broad and Defendants have offered no legal authority
to support such an expansive reading of Section 1003.

Defendants’ position also ignores that the relevant question is not whether Section 1003
excludes church plans from ERISA’s provisions, but whether the SPHS Plan is a church plan
pursuant to Section 1002. When the dispute is recast in that light, the jurisdictional challenge here
mirrors the issue in Arbaugh and the same result should apply Specifically, in Arbaugh, to pursue
the Title Vll claim, the plaintiff had to establish that the defendant was an “employer” within the
scope of Title Vll, and this turned on the fact of whether the employer met the numerosity
requirement Arbaugh, 546 U.S. at 515. Here, whether Plaintiff may maintain his ERISA claims

against Defendants depends on whether Plaintiff can establish the fact that the SPHS Plan is not a

17

church plan pursuant to Section 1002. This fact is akin to an element of a claim that Plaintiff must
prove, which must be determined by the trier of fact.

Defendants rely heavily on Koval v. Washz'ngron Cormzy Redevelopment Atrthorz'ry. (See
Defs.’ Moving Br. 17; Def`s Reply Br. 5-7.) A close reading of Koval, however, does not support
the weight Defendants place upon it. ln Koval, the Third Circuit considered which of two different
analyses to apply when determining whether a benefit plan is a government plan under ERISA.
Kovnl', 574 F.3d at 241. Ultimately, the Third Circuit held the “benefit plan is a ‘ governmental
plan’ exempt from ERISA under 29 U.S.C. § 1003(b)(1), and therefore the District Court correctly
ruled that it did not have subject matter jurisdiction over [the plaintiffs] claims.” Id. at 244.

Defendants’ reliance on Kovnl is misplaced because the Third Circuit did not “explicitly
consider[] whether the dismissal should be for lack of subject matter jurisdiction or for failure to
state a claim.” Arbaugh, 546 U.S. at 51 l. The jurisdictional issue was not before the Third Circuit,
thus the Third Circuit had no opportunity to consider it.

Although decided prior to Arbaugh, Henglein offers a robust analysis of jurisdiction in the
ERISA context In Henglez'n, the Third Circuit stated that “the viability of a claim under
§ 1132(a)( l)(B) and jurisdiction pursuant to § 1132(e) are separate matters, and they should not
be confused.” Herzglein, 974 F.2d at 397. The Third Circuit further stated:

ln ERISA cases such as this one, the existence of an employee benefit plan is

integral to the merits of a claim for benefits under § ll32(a)(l_)(B). Here, the

district court concluded that a plan did not exist. That conclusion related to the
viability of the claim but not to the district court’s jurisdiction Thus, although the

district court labeled its judgment as a dismissal entered for lack of subject matter

jurisdiction, the judgment was clearly on the merits; that is, the district court

reached a legal conclusion_to which the rules of issue and claim preclusion
apply_that the employees had not proven the existence of a plan.
Id. at 397-98. Discussing its prior precedent, the Third Circuit noted “that once federal law is

invoked, then the facts alleged and their legal sufficiency are questions on the merits.” Id. at 397

(discussing Boyle v. Governor ’s Veterans Ontreach &Assistance Crr., 925 F.2d 71 (3d Cir. 1991)).
18

The Third Circuit found that the district court erred when it dismissed the plaintiffs’ ERISA claim
and stated that the dismissal was “jurisdictional.” Id. at 398.

Henglein remains good law and comports with Arbaugh, Here, Plaintiff has properly
invoked a federal statute, ERISA, and the Court’s subject matter jurisdiction pursuant to 28 U.S.C.
§ 1331. (Am. Compl. ‘|l 16.) Plaintiff alleges that the SPHS Plan is a church plan and this fact is
integral to the merits of Plaintiff" s claim, not the Court’s subject matter jurisdiction Hengleirz,
974 F.2d at 397-98. The Court, accordingly, finds that the Court has subject matter jurisdiction
over Plaintiff’s ERISA claims.

IV. CONCLUSION

For the reasons set forth above, the Court denies Defendants’ Motion to Dismiss the
Amended Complaint pursuant to Rule 12(b)(l). lt is a "‘well-established principle governing the
prudent exercise of [a court’s] jurisdiction that normally the lc]ourt will not decide a constitutional
question if there is some other ground upon which to dispose of the case[.]” Nw. Ausn'n Mrm. Un'l.
Dist. No. One v. Hola’er, 557 U.S. 193, 205 (2009) (quoting Escambia Cty. v. McMr'llan, 466 U.S.
48, 51 (1984) (per curiam)). This principle requires the Court to delay consideration of
Defendants’ challenge to Plaintiff s Establishment Clause claim until a point in time, if and when,
the Court determines that the SPHS Plan is a church-plan subject to the exemption The Court,
accordingly, does not reach Defendants’ arguments on Count IX. Finally, while Defendants move
to dismiss Plaintiff’s state law claims for lack of supplemental jurisdiction and failure to state a
claim, the Court does not reach these arguments, at this juncture, because Plaintiff pled his state

law claims in the altemative. (Am. Compl. at 51 n.4 (stating “Counts X through XIV state

19

alternative claims for relief under state law in the event the Court determines that the Saint Peter’s

Plan is a Church Plan exempt from ERISA.”).)

An order consistent with this Memorandum Opinion will be entered.

 

MICHAEL A(SHIPP
UNITED STATES DISTRICT JUDGE

20

